DETAILED ACTION
Response to Amendment
1.	Applicant’s Preliminary Amendment, submitted December 26, 2019, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 1-6 and 8 are cancelled, and claims 9-13 are newly added.  Claims 7 and 9-13 are pending in the application.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 25, 2020 and  March 12, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 7 and 9-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not enable any person skilled in the art to which it specification, while being enabling for a method of treating Alzheimer’s disease comprising administering a compound of formulae (I) or (II) is not considered enabled for the prevention of Alzheimer’s disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
5.	Nature of the Invention:   As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a method of preventing or treating Alzheimer’s disease by administering an effective amount of a compound of formula (I) or formula (II).
6.	Breadth of the claims:  As stated in MPEP 2164.01(c), “[w]hen a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.”  Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
	At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
	Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, In.c, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
	As to the first inquiry, as discussed above, the claims are drawn to a method of preventing or treating Alzheimer’s disease by administering a therapeutically effective amount of a compound of formula (I) or formula (II).
	Guidance of the Specification/Working Examples:  Applicant has provided no guidance showing the actual “prevention” with prophylactic treatment of Alzheimer’s disease.  The two assays provided are directed to compounds of formulae (I) or (II) that decrease production of , specifically the  lowering action of one species, bromocriptine mesylate (see Example 1 on pages 24-25) and a comparison of ergot D2R agonists and non-ergot D2R agonists with the lowering action of bromocriptine (see Example 2 on pages 25-26), demonstrating usefulness in the  treatment of Alzheimer’s disease rather than the prevention.
8.	State of the Art:  While the state of the art is relatively high with regard to the treatment of the symptoms of Alzheimer’s disease, the state of the art with regard to prevention of such disease is underdeveloped.  The state of the art of record (https://www.nia.nih.gov/) teaches that Alzheimer’s disease is an irreversible, progressive neurological disease (brain disorder) that is fatal has no known cure, “Alzheimer’s disease is complex, and it is unlikely that any one drug or other intervention can successfully treat it.” While symptomatic treatments are available for Alzheimer’s, drugs to reduce or prevent the neuronal loss in patients have yet to be identified, therefore it is highly speculative that a neurodegenerative disorder such as Alzheimer’s is preventable as claimed (see printout of https://www.nia.nih.gov/health/alzheimers-disease-fact-sheet).
9.	Predictability/Unpredictability in the Art:  There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970).  It would be unpredictable for the skilled artisan to use the claimed formulation to prevent all forms of a central nervous system disorder such as amyotrophic lateral sclerosis (ALS) because of the reasons stated above.
	The Amount of Experimentation Required:  In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to a method of preventing or treating Alzheimer’s disease by administering an effective amount of a compound of formula (I) or formula (II).
	In order to practice Applicants invention, it would be necessary for one to conduct an exhaustive amount of experiments in order to predict which of the hundreds of compounds encompassed by Formulae (I) and (II) would exert the alleged prophylactic activity based on the limited disclosure of one active compound that effectively reduces production of , i.e. bromocriptine.  Applicant would need to provide reasonable data showing that a compound of formulae (I) or (II) demonstrates preventative effects against Alzheimer’s disease.  Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
	According, the method of preventing Alzheimer’s disease by administering an effective amount of a compound of formulae (I) or (II) is not enabled by the instant specification. To overcome this rejection, Applicant should delete the term “preventing” from claim 1.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claim(s) 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al, (J Neuroscience Research 2013).
	Claim 7 recites a method of treating Alzheimer’s disease in a mammal comprising administering an effective amount of a compound represented by formula (I) or formula (II) 

    PNG
    media_image1.png
    407
    251
    media_image1.png
    Greyscale
                      
    PNG
    media_image2.png
    406
    249
    media_image2.png
    Greyscale

formula (I)  					formula (II)
or a salt thereof to the mammal.
	Claim 9 limits wherein R1 is bromine. Claim 10 limits wherein R2 is methyl or isopropyl and R3 is isopropyl, isobutyl, sec-butyl or benzyl.  Claim 11 limits wherein the compound is selected from a-ergocryptine, bromocryptine, ergocristine, dihydroergocristine, ergotamine, and dihydroergotamine, or a salt thereof. Claim 12 limits wherein the compound is bromocriptine.  Claim 13 limits wherein the  Alzheimer’s disease is caused by mutation of presenilin 1.
	Ono et al teach that the anti-Parkinsonian agent bromocriptine, (i.e. a compound of instant formula (I) wherein R1 is bromo, R2 is isopropyl and R3 is isobutyl, see Figure 1 on page 1372) directly inhibits the deposition of fresh  oligomer formations in vitro (see the Abstract and under “RESULTS” in column 1 on page 1374), but do not teach the administration of bromocriptine to treat Alzheimer’s disease in a mammal.
	Yet, The aggregation of b-amyloid protein (Ab)anda-
synuclein (aS) are hypothesized to be the key pathogenic
event in Alzheimer’s disease (AD)
The aggregation of b-amyloid protein (Ab)anda-
synuclein (aS) are hypothesized to be the key pathogenic
event in Alzheimer’s disease (AD)
	Yet, Ono et al discuss that the aggregation of -amyloid protein () is hypothesized to be a key pathogenic event in Alzheimer’s disease (AD) (see the first paragraph in column 1 on page 1).  Ono et al teach that the strong ability of the anti-Parkinsonian agents to block formation of  oligomers suggests that said agents might be of value for targeting the neurotoxins in AD and may contribute to prevention or control of Alzheimer’s disease progression (see column 1, page 1380).
	Thus one of skill in the art would have been guided by Ono et al to select bromocriptine from the small genus of anti-Parkinsonian agents disclosed, each demonstrating inhibition of the formation of  oligomers, and would have had a 
	Note that while Ono et al do not teach the inherent property of the instantly claimed compound to treat Alzheimer’s that is caused by mutation of presenilin 1, this result flows from the administration step itself.  As subjects suffering from a disorder of excess amyloid-β (Aβ) production, i.e. AD, meet the criteria of a subject in need of  peptide inhibition, the claim as a whole is anticipated. MPEP § 2112 (II) states "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.

14.	Claim(s) 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiling Li et al (Scientific Reports 2015).  
	Claim 7 recites a method of treating Alzheimer’s disease in a mammal comprising administering an effective amount of a compound represented by formula (I) or formula (II) 

    PNG
    media_image1.png
    407
    251
    media_image1.png
    Greyscale
                      
    PNG
    media_image2.png
    406
    249
    media_image2.png
    Greyscale

	formula (I)  					formula (II)
or a salt thereof to the mammal.
	Claim 10 limits wherein R2 is methyl or isopropyl and R3 is isopropyl, isobutyl, sec-butyl or benzyl.  Claim 11 limits wherein the compound is selected from a-ergocryptine, bromocryptine, ergocristine, dihydroergocristine, ergotamine, and dihydroergotamine, or a salt thereof. Claim 13 limits wherein the  Alzheimer’s disease is caused by mutation of presenilin 1.
	Li et al teach that the FDA approved drug dihydroergocristine (DHEC) effectively inhibits “Alzheimer’s disease  peptide” production in vitro and is considered a candidate in the treatment of Alzheimer’s disease (AD), (please see the abstract).
	Li et al do not teach the administration of DHEC to treat Alzheimer’s disease in a mammal.


Li et al discuss that the occurrence of AD is linked to abnormal amyloid-β (Aβ) production, (see second paragraph on page 1).  
	Accordingly, one of ordinary skill in the art would have been motivated to administering DHEC to a mammal suffering from AD, and would have a reasonable expectation of success in the treatment of AD.
	Note that while Li et al does not teach the inherent property of the instantly claimed compound to treat Alzheimer’s that is caused by mutation of presenilin 1, this result flows from the administration step itself.  As subjects suffering from a disorder of excess amyloid-β (Aβ) production, i.e. AD, meet the criteria of a subject in need of  peptide inhibition, the claim as a whole is anticipated. MPEP § 2112 (II) states "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same 

Conclusion
15.	Claims 7 and 9-13 are pending in the application, and all claims stand rejected.  No claim is presently allowable. 
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        April 9, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611